TATE, J.,
The petitioner alleges his plea of guilty was coerced and without compliance with Boykin. In the absence of a transcribed colloquy contemporaneous with the plea of guilty, he is entitled to an evi-dentiary hearing. State ex rel. Jackson v. Henderson, 260 La. 90, 255 So.2d 85, (1971). I concur in the denial on the narrow ground that he does not attack as erroneous the minute entry specifically showing Boykin compliance.
DIXON, J., dissents from the refusal; there has been no judicial determination of the allegation. Even under state law applicant is entitled to a hearing. C.Cr.P. 354.
CALOGERO, J., dissents. Petitioner is clearly entitled to an evidentiary hearing on his allegations.